Case 9:18-cv-00027-RC-ZJH Document 29 Filed 05/05/20 Page 1 of 1 PageID #: 192




                             ** NOT FOR PRINTED PUBLICATION **

                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

DENNIS WAYNE HOPE                              §

VS.                                            §                CIVIL ACTION NO. 9:18cv27

TODD HARRIS, ET AL.                            §

                                     FINAL JUDGMENT

        Pursuant to the Order Accepting the Magistrate Judge’s Report and Recommendation filed

in this matter this date, it is

        CONSIDERED, ORDERED and ADJUDGED that this case is DISMISSED with

prejudice.

        All relief not previously granted is DENIED.

        IT IS SO ORDERED.



             So Ordered and Signed
             May 5, 2020
